Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The instant application is a 371 of PCT/JP2019/011251 filed on 03/18/2019.
Acknowledgment is made of applicant's claim for foreign priority based on an application
filed in Japan on 03/19/2018. It is noted, however, that applicant has not filed a certified and translated copy of the 2018-051620 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) dated 09/18/2020, 03/08/2021, 02/11/2022, 05/27/2022, 06/13/2022, and 09/13/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Sootome (US 2016/0136168 A1) in view of Vaslin-Chessex et al (WO 2017017516 A1).
Regarding claims 1, 7, and 15, Sootome teaches (claim 8) the compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, which is a variation of the name (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one, recited in instant claim 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted that searches of the structure presented in instant claim 1 (structure shown above) in STN and SciFinder further identified this compound as futibatinib, or TAS 120 (CAS Number 1448169-71-8), a therapeutic FGFR inhibitor to treat cancer (See attached Search Reports and TAS 120 structure shown below). 

    PNG
    media_image2.png
    343
    504
    media_image2.png
    Greyscale

Sootome does not explicitly teach a composition combining the compound of instant claim 1 with sodium lauryl sulfate (SLS) as recited in instant claim 1, or a composition in the form of syrup, a powder, a granule, a tablet, or a capsule, as recited in instant claim 7. Sootome also does not teach a method for producing the pharmaceutical composition, wherein the method as described in claim 15 is adding sodium lauryl sulfate to the compound recited in instant claim 1.
Vaslin-Chessex teaches a composition for treatment of cancer comprising an FGFR inhibitor compound A (claim 31), and identifies a list of other known FGFR inhibitors, including TAS-120 (P. 2, L. 15). Vaslin-Chessex also teaches pharmaceutical compositions comprising the use of excipients commonly known in the art, including mannitol (P. 39, L. 26), crospovidone (P. 39, L. 29), and sodium lauryl sulfate (P.39, L. 32), wherein the excipients can be used for solid dose formulation, including capsules, tablets, pills, powders, and granules (P.39, L. 22). Thus Vaslin-Chessex teaches a pharmaceutical composition comprising an FGFR inhibitor as an active ingredient, which can be combined with sodium lauryl sulfate as in instant claim 1. Vaslin-Chessex further teaches that the composition can be directed towards oral dosage as capsules, tablets, pills, powders, and granules as in instant claim 7, and that the method of making the composition comprises combining sodium lauryl sulfate, and other excipients, with the active ingredient (bridging paragraph, page 39-40), which is the method described in instant claim 15.

Thus, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention, to combine the FGFR inhibitor
 recited by Sootome in claim 8, with the sodium lauryl sulfate as recited by Vaslin-Chessex, in a composition, and as the formulation of a solid dosage of the compound identified in instant claim 1. The combined teachings of Sootome and Vaslin-Chessex therefore teach all of the elements in instant claims 1, 7, and 15.

Claims 1, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sootome (US 2016/0136168 A1) in view of Duffield et al (US 20110053866 A1).
The teachings by Sootome have been documented in the preceding 103 rejection as applied to rejection of claims 1, 7, and 15. The compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one of instant claim 1 is disclosed in claim 8 of Sootome (US 2016/0136168 A1).
Sootome does not explicitly teach a composition with at least one compound selected from the group consisting of crospovidone, carmellose sodium, and carmellose calcium, as recited in instant claim 4, or with crospovidone as recited in claim 5, or with at least one compound selected from the group consisting of D-mannitol and lactose, as recited in instant claim 6.
Sootome also does not teach combining the compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one with sodium lauryl sulfate in the context of a method to improve dissolution as recited in instant claim 8, or to improve manufacturability of the formulation as in instant claim 10.

Regarding instant claims 4 and 5, Duffield teaches the inclusion of disintegrants within a composition, wherein the disintegrant can be crospovidone, sodium carmellose or calcium carmellose [0228]. 
Regarding instant claim 6, Duffield teaches the use of lactose and mannitol [0224] as diluents in a composition to modify release characteristics of formulation.
Regarding instant claims 1 and 8, Duffield explicitly teaches the use of sodium lauryl sulfate as part of a controlled release coat for dissolution [0167]. 
Regarding instant claim 10, Duffield teaches the common use of sodium lauryl sulfate as a lubricant to improve tablet formulation by reducing friction that occurs between the solid and the die wall during manufacturing [0177].

Thus, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention, to combine the FGFR inhibitor
 disclosed in claim 8 of Sootome, with the excipients disclosed by Duffield, in a composition, and to select excipients that would improve both the dissolution and the manufacturability of the compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one. The combined teachings of Sootome and Duffield therefore teach all of the elements in instant claims 1, 4-6, 8, and 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sootome (US 2016/0136168 A1) in view of Israr et al (Brazilian Journal of Pharmaceutical Sciences, 2014, 50(4); 943-953).

The teachings by Sootome have been documented in the preceding 103 rejections as applied to the rejection of claims 1, 7, and 15. The compound of instant claim 1 in is disclosed in claim 8 of Sootome.
Sootome does not teach combining the compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one with sodium lauryl sulfate as a method to improve absorption of the compound recited in instant claim 1.
	Regarding claim 9, Israr teaches that the bioavailability of formulations with poor aqueous solubility can be improved by inclusion of surfactants, which improve dissolution and enhance absorption (P. 944, Col. 1, Paragraph 4). Israr further teaches that the established and widely-used surfactant sodium lauryl sulfate, has good solubilizing capacity and acts as an absorption enhancer to increase drug dissolution and permeability (P. 944, Col. 1, Paragraph 4), wherein both dissolution and permeability are directly related to absorption.
Thus, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention, to combine the compound disclosed in claim 8 of Sootome, with sodium lauryl sulfate, a surfactant with established properties related to enhancing absorption, as a method for improving absorption as recited in instant claim 9.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sootome (US 2016/0136168 A1) in view of He et al. (International Journal of Pharmaceutics, 2008, 353(1–2): 176-186) and Bathool et al. (J Adv Pharm Technol Res. 2012, 3(2):124-129).
The teachings by Sootome have been documented in the preceding 103 rejections as applied to the rejection of claims 1, 7, and 15. The compound of instant claim 2, (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one, is disclosed in claim 8 of Sootome.
Sootome does not teach a composition combining the compound with sodium lauryl sulfate, and does not teach a range of values for sodium lauryl sulfate within the composition.
He teaches a composition that includes sodium lauryl (SLS) sulfate as an excipient in a formulation for the poorly-soluble compound celecoxib, wherein dispersibility of the compound was improved with the addition of 3.60 to 25.20 mg SLS, to 200.00 mg of celecoxib (P. 179, Table 7, see image below). This corresponds to 0.018 to 0.126 parts SLS to 1 part celecoxib.

    PNG
    media_image3.png
    399
    687
    media_image3.png
    Greyscale

Bathool et al. teaches a composition that includes SLS to improve release of the drug diltiazem HCl (DLZ) from a tablet. Three coating solutions containing SLS were prepared (15%w/v, 30%w/v, and 45%w/v) corresponding to 0.3 g (300 mg), 0.6 g (600 mg), and 0.9 g (900 mg) (P. 126, Table 2). Tablets comprising 50 mg DLZ were formulated with the different concentrations of SLS in the spray coating. Bathool et al. concluded that with 0.6 g (600mg) SLS (P. 126, Table 2, copied below) as a coating was optimal for release of the drug (P. 126, Col. 2, Paragraph 2). This corresponds to 600 mg SLS to 50 mg DLZ, or 12 parts SLS to 1 part DLZ.

    PNG
    media_image4.png
    218
    554
    media_image4.png
    Greyscale

The ratio of SLS to active ingredient reported by He et al., of 0.018 to 0.126 parts SLS to 1 part compound, overlaps the lower end of the range recited in instant claim 2 of 0.05 to 15 parts by mass of SLS, relative to 1 part by mass of compound. The ratio of SLS to active ingredient reported by Bathool, of 12 parts SLS to 1 part compound also falls within the range of 0.05 to 15 parts by mass of SLS recited in instant claim 2. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention, to combine the compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one disclosed in claim 8 of Sootome, with sodium lauryl sulfate, a surfactant with established properties related to enhancing absorption, in the range cited in claim 2, based on the teachings of He et al. and Bathool et al., and especially as these reported ratios suggest an operable range for SLS within a composition that would reasonably be expected to improve one or more qualities associated with release of the drug.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sootome (US 2016/0136168 A1) in view of He et al (International Journal of Pharmaceutics, 2008, 353(1–2): 176-186) and Bathool et al (J Adv Pharm Technol Res. 2012, 3(2):124-129), as applied to claims 1 and 2 above, and further in view of Hashizume et al. (US 2008/0207665 A1).
The teachings by Sootome, He, and Barthool have been documented in the preceding 103 rejection as applied to the rejection of claims 1 and 2. The compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one recited in instant claim 3 is disclosed in claim 8 of by Sootome.
As noted in the rejection of claims 1 and 2 above, Sootome does not teach a composition combining the compound with sodium lauryl sulfate, and does not teach a range of values for sodium lauryl sulfate within the composition. He and Barthool teach values for the ratio of sodium lauryl sulfate to compound that fall within the range of values cited in instant claim 2, but not in instant claim 3.
Regarding claim 3, Hashizume teaches a pharmaceutical composition comprising an active ingredient that may be combined with multiple excipients, including a surfactant, such as sodium lauryl sulfate (SLS), wherein the surfactant may comprise from 0.2 wt% to 5 wt% of the composition [0169], and wherein the active ingredient may make up from 1 wt% to 80 wt% of the composition [0167]. Therefore, the quantity of SLS relative to an active ingredient taught by Hashizume reads on the ratio of SLS to active ingredient that would encompass the range of 0.2 to 5 parts by mass of SLS, relative to 1 part by mass of compound recited in instant claim 3.

Thus, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention, when combining the compound (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-yl)-1-pyrrolidinyl)-2-propen-1-one taught by Sootome, with sodium lauryl sulfate, to consider ranges for SLS already disclosed in the cited prior arts, including Hashizume et al., when attempting to optimize the ratio of SLS to the active compound in order to achieve improved release of the drug, with reasonable expectation of success, as it is expected that the ratio/value would vary depending on the active compound in a given pharmaceutical composition.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,894,048 B2 in view of Duffield et al (US 20110053866 A1). 
Claim 1 of the instant application is drawn to a pharmaceutical composition comprising (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-ylj-1-pyrrolidinyl)-2-propen-1-one, having the structure shown below, and sodium lauryl sulfate.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 4 of the instant application is drawn to the composition of claim 1, further comprising at least one compound selected from the group consisting of crospovidone, carmellose sodium, and carmellose calcium.
Claim 5 of the instant application is drawn to the composition of claim 1 comprising crospovidone.
Claim 6 of the instant application is drawn to the composition of claim 1 further comprising at least one compound selected from the group consisting of D-mannitol and lactose.

Claim 1 in patent 10,894,048 is drawn to a method of administering a 3,5-disubstituted benzene alkynyl compound or a salt thereof (Formula (I), see structure below) wherein one variant of the compound is (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-ylj-1-pyrrolidinyl)-2-propen-1-one.

    PNG
    media_image5.png
    382
    314
    media_image5.png
    Greyscale

Claim 7 in patent 10,894,048 is drawn to the method of claim 1, wherein at least one embodiment of the pharmaceutical composition comprises (S)-1-(3-(4-amino-3-((3,5-dimethoxyphenyl)ethynyll-1H-pyrazolo[3,4-d]pyrimidin-1-ylj-1-pyrrolidinyl)-2-propen-1-one and a pharmaceutical carrier comprising at least one carrier selected from the group consisting of excipient, binder, disintegrant, lubricant, colorant, solvent, solubilizing agent, suspending agent, isotonizing agent, buffer, and soothing agent.
The claims of patent 10,894,048 do not combine a compound of formula (I) explicitly with the excipients cited in the instant claims. 

However, in claim 7 of patent 10,894,048, Duffield teaches the inclusion of disintegrants within a composition, wherein the disintegrant can be crospovidone, sodium carmellose or calcium carmellose [0228]. Duffield further teaches the use of lactose and mannitol [0224] as diluents in a composition to modify release characteristics of formulation, and use of the excipient sodium lauryl sulfate [0167]. 
It would therefore have been obvious in the instant application, to a person having ordinary skill in the art, to combine one or more of these well-known excipients or carriers with the active ingredient in a pharmaceutical composition to facilitate administration of the compound in a preferred formulation.
Thus, claims 1 and 7 in patent 10,894,048, in view of Duffield, render the instant claims 1 and 4-6, prima facie obvious.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Cheng Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.P.K./           Examiner, Art Unit 1628                                                                                                                                                                                             



/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628